Citation Nr: 0807592	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-24 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for diabetes 
mellitus, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1964 
to October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO granted service 
connection for diabetes mellitus and awarded a compensable 
evaluation of 20 percent, effective from July 2001, for this 
disability.  

At a personal hearing conducted via videoconferencing before 
the undersigned Acting Veterans Law Judge (VLJ) in March 
2005, the veteran raised the issue of entitlement to a total 
rating based on individual unemployability (TDIU) and also 
asserted that he had disabilities (including peripheral 
neuropathy, impotence, and coronary artery disease (CAD)) 
that were associated with his diabetes mellitus.  [Service 
connection for CAD is currently in effect, and a 10 percent 
rating has been assigned to this disability, effective from 
October 2002.]  In the Introduction portion of the September 
2005 remand of the current appeal, the Board referred these 
additional matters to the RO, by way of the Appeals 
Management Center (AMC), in Washington, D.C., for appropriate 
consideration.  In a May 2007 memorandum contained in the 
claims folder, the AMC acknowledges the Board directive.  
However, no action has been taken on the Board's request.  As 
such, the issues of entitlement to service connection for 
peripheral neuropathy and for impotence/erectile dysfunction, 
entitlement to a disability rating greater than 10 percent 
for service-connected CAD, and entitlement to a TDIU are once 
again referred to the RO, via the AMC, for appropriate 
consideration.  


FINDING OF FACT

The veteran's service-connected diabetes mellitus is 
manifested by the need for insulin, a restricted diet, and 
regulation of activities, but with no episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or twice a month visits to diabetic care 
providers, or complications that would not be compensable if 
separately evaluated.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 40 percent, 
but no greater, for diabetes mellitus have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2007).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record:  (1)  that is necessary to 
substantiate the claim, (2)  that VA will seek to provide, 
and (3)  that the claimant is expected to provide.  In 
addition, VA must ask the claimant to provide any evidence in 
his or her possession that pertains to the claim in 
accordance with 38 C.F.R. §§3.159(b)(1) (2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable decision on the claim by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004.  See also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 485, 489-90 
(2006).  

In December 2001 in the present case, the veteran filed a 
claim for service connection for diabetes mellitus.  
Correspondence dated in January 2002, March 2002, and April 
2002 informed the veteran of the type of evidence necessary 
to support this issue and explained that the RO would make 
reasonable efforts to help him obtain necessary pertinent 
evidence but that he must provide enough information so that 
the agency could request the relevant records.  In addition, 
the correspondence informed him of his opportunity to submit 
"information describing additional evidence or . . . the 
evidence itself" and "any additional information or 
evidence that . . . [he] want[s] . . . [the agency] to try to 
get for . . . [him]."  

By the August 2002 rating action, the RO granted service 
connection for diabetes mellitus, type II, and awarded a 
compensable evaluation of 20 percent for this disability, 
effective from July 2001.  Consequently, the Board finds that 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the veteran's 
service connection claim has been substantiated.  See 
Dingess/Hartman, 19 Vet. App. at 490-91.  

In October 2002, the veteran filed a notice of disagreement 
with the 20 percent rating initially assigned to his 
service-connected diabetes mellitus.  This disorder has 
remained evaluated as 20 percent disabling throughout the 
current appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(holding that, where there is no clearly expressed intent to 
limit the appeal, VA is required to consider entitlement to 
all available evaluations for that disorder).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant's filing of a notice of 
disagreement regarding a disability rating does not trigger 
additional section 5103(a) notice.  Rather, VA is simply 
required, under sections 7105(d) and 5103A, to advise the 
appellant of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  The statement of the 
case required by section 7105(d)(1) must be complete enough 
to allow the appellant to present argument to the Board 
regarding any disagreement with the RO decision on any 
element of the claim.  38 C.F.R. § 19.29 (2007).  Also, an 
appellant may submit additional evidence after receipt of the 
statement of the case for consideration by both the RO and 
the Board.  38 C.F.R. § 19.37 (2007).  The Court has 
determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  
Dingess/Hartman, 19 Vet. App. at 491, 493, 500-01.  [As 
section 5103(a) no longer applies to the veteran's appeal-
e.g., his higher initial rating claim---the additional 
notification provisions for increased rating claims recently 
set forth by the Court are not applicable in the present 
case.  See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. Jan. 30, 2008).]  

In an August 2002 letter, the RO notified the veteran of the 
grant of service connection for diabetes mellitus and the 
award of the 20 percent evaluation, effective from July 2001, 
for this disability.  In addition, the veteran was informed 
of the criteria pertinent to the assignment of an increased 
rating, and effective date, for this disability as well as 
his appellate rights (including his right to representation).  
See 38 U.S.C.A. § 5104 (West 2002) & 38 C.F.R. § 3.103(b) 
(2007).  Furthermore, the statement of the case subsequently 
issued in June 2003 as well as supplemental statements of the 
case (SSOCs) which were issued in September 2003 and June 
2007 specifically set forth the criteria necessary for the 
grant of a disability evaluation greater than 20% for the 
veteran's service-connected diabetes mellitus, a discussion 
of the relevant evidence of record, as well as the reasons 
and bases for the grant of a 20% disability rating, but no 
higher, for this disability.  

Consequently, the Board finds that VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d) as well as the regulatory requirements of 
38 C.F.R. § 3.103(b) and continued to assist the veteran 
under section 5103A by informing him of the evidence 
necessary to support the grant of a higher initial rating for 
his service-connected diabetes mellitus.  Dingess/Hartman, 
19 Vet. App. at 491, 493, 500-01.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  In fact, in statements dated in March 2006 and July 
2007, the veteran noted that he has no additional information 
or evidence to submit.  Additionally, he has been accorded 
three pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his claim.  Under the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other evidence which has not been obtained.  Consequently, 
the Board will proceed with the adjudication of this appeal 
based upon the evidence currently of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II, supra; Quartuccio, supra.  



Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the August 2002 rating action, the RO 
granted service connection, and awarded a 20 percent 
evaluation effective from July 2001, for diabetes mellitus, 
type II.  This service-connected disability remains evaluated 
as 20 percent disabling.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, when diabetes 
mellitus requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet, a 20 percent 
disability rating will be awarded.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).  The next higher evaluation of 
40 percent requires evidence that the diabetes mellitus must 
be treated with insulin, a restricted diet, and regulation of 
activities.  Id.  A 60 percent rating under Diagnostic Code 
7913 requires evidence of the need for insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.  

In the present case, the veteran essentially contends that 
his service-connected diabetes mellitus is more severe than 
the current 20% evaluation indicates.  In particular, he 
maintains that his service-connected diabetes requires 
insulin, a restricted diet, and regulation of his activities.  
See, e.g., March 2005 hearing (2005 T.) at 3-7 & February 
2003 hearing (2003 T.) at 2-3.  The veteran's lay 
descriptions are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that the evidence is in approximate balance 
as to whether his service-connected diabetes mellitus 
requires regulation of his activities.  "Regulation of 
activities" is defined in Diagnostic Code 7913 to mean 
"avoidance of strenuous occupational and recreational 
activities." 38 C.F.R. § 4.119, DC 7913 (defining term 
within criteria for a 100% rating).  See also Camacho v. 
Nicholson, 21 Vet. App. 360, 363 (2007).  The determination 
as to whether diabetes mellitus requires regulation of 
activities must be based on competent medical evidence.  Id. 
at 365.  The Camacho court noted that an activity restriction 
based solely on insulin dependence was not adequate to 
satisfy the "regulation of activities" criteria because 
"something more than insulin dependence is required under DC 
7913 to obtain the 40% disability rating".  Id. at 368.  

The "positive" medical evidence in support of the claim 
includes private and VA medical records.  An October 2002 
written statement from the veteran's treating physician, D. 
J. Charette, M.D., reported that "[a]s [the veteran] is now 
taking insulin he needs to regulate his activities as the 
dosing of insulin will be based on his usual level of 
activity."  Dr. Charette reported that "[i]f [the veteran] 
should do any excessive exertion this could increase the 
metabolism of his glucose thus causing him to have 
hypoglycemic events."  He also stated that, "[h]e has been 
instructed that his activity level has to maintain a fairly 
steady regulated state."  In a March 2003 written statement, 
Dr. Charette reiterated his October 2002 conclusions.

During an April 2003 VA examination report, the examiner 
noted that the veteran reported that he was unable to do any 
type of strenuous activity as such activity caused his blood 
sugars to fluctuate.  A June 2003 statement from another 
physician, J. D. Moore, M.D., noted that the veteran was 
"not a well controlled diabetic therefore his insulin was 
increased."  Dr. Moore opined that "physical labor and 
exertion are prohibitive for him "not only because of his 
coronary artery disease, gout and severly impaired left 
leg".  (emphasis added).  After noting that the veteran 
required insulin and a restrictive diet, Dr. Moore stated 
that the veteran "is restricted in his activities especially 
those of strenuous occupation or recreational type 
activities."  

The "negative" evidence, which does not support the claim 
includes April 2006 and March 2007 VA examination reports 
which stated, without elaborating, that the veteran has no 
restriction with activities on account of the diabetes.  Both 
examiners noted that the veteran had not worked for several 
years and was in receipt of Social Security Administration 
(SSA) disability benefits.  The 2007 examiner did mention 
that while the veteran had not been hospitalized for 
hypoglycemic reactions or ketoacidosis, the veteran described 
episodes of hypoglycemia once or twice a month.

The veteran testified that he was required to discontinue his 
employment as a truck driver once his diabetes mellitus 
required insulin for control.  His former employer's policy, 
a copy of which is of record, deemed drivers who required 
insulin for diabetes control were disqualified to drive a 
motor vehicle.  In this regard, the Board acknowledges that, 
due to the employer's policy, the veteran was not able to 
maintain his employment as a truck driver due to his need to 
take insulin for his diabetes.  However, this policy does not 
constitute a "regulation of activities" of the veteran 
within the meaning of DC 7913 because there was no medical 
evidence that imposed any restrictions on the veteran's own 
personal activities and the restriction was imposed solely 
based on his having "insulin dependent" diabetes.  Id. at 
367.    

However, given the medical evidence, particularly the 
statements of Dr. Charette and Dr. Moore which indicated that 
the veteran had to avoid strenuous occupational and 
recreational activities as a result of his diabetes, the 
Board finds that the evidence is at least in equipoise as to 
whether the veteran's diabetes mellitus required regulation 
of activities.  The medical evidence provided by these two 
physicians indicated that the veteran's diabetes was not 
well-controlled for a time and that insulin levels had to be 
increased several times during the appeal period.  As a 
result, as noted by Dr. Charette, in order to keep his 
diabetes mellitus under control and avoid hypoglycemic 
episodes, strenuous activity was prohibited.  Based on this 
evidence, and affording the veteran the benefit of the doubt, 
the Board must conclude that the veteran's service-connected 
diabetes mellitus is of such severity as to require a 
restriction of his activities during the current appeal.  
Clearly, therefore, the Board must conclude that an initial 
disability rating of 40 percent is warranted.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007).  

The preponderance of the evidence is against the assignment 
of the next higher, 60 percent, rating.  This is so because 
the treatment records consistently have reported that the 
veteran has not had any episodes of ketoacidosis.  Likewise, 
the medical evidence, as well as the veteran's statements, 
has consistently noted that any reported hypoglycemic 
reactions (see 2006 and 2007 VA examination reports) did not 
require one to two hospitalization per year or twice a month 
visits to a diabetic care provider.  Also there is no 
evidence of complications that would not be compensable if 
separately evaluated.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, the veteran's service-connected diabetes 
mellitus has not required frequent periods of 
hospitalization.  Although the veteran has not been able to 
work as a truck driver due to his need for insulin shots, 
sedentary employment has not been precluded.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
his service-connected diabetes mellitus has resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected diabetes 
mellitus for any time during the current appeal.  


ORDER

An initial disability rating of 40 percent, but no greater, 
for diabetes mellitus is granted.  


REMAND

By August 2004 and October 2004 rating actions, the RO denied 
service connection for PTSD.  In a statement received at the 
RO in January 2005, the veteran expressed disagreement with 
this denial.  Because a statement of the case (SOC) has not 
been provided to the veteran and his representative with 
respect to this issue, a remand is required.  See Manlincon 
v. West, 12 Vet. App. 328 (1999).  


Accordingly, this case is REMANDED for the following action:

The veteran, and his representative, 
should be furnished an SOC regarding the 
issue of entitlement to service connection 
for PTSD.  The veteran should be informed 
of the requirements necessary to perfect 
an appeal.  38 C.F.R. § 19.26 (2007).  If, 
and only if, the veteran perfects his 
appeal by timely submitting a substantive 
appeal, this issue should be returned to 
the Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


